Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Owaiian M. Jones appeals the district court’s orders dismissing his complaints for failure to comply with the court orders. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. The Supreme Court of Virginia, No. 7:14-cv-00416-MFU-RSB (WD.Va. Aug. 29, 2014); Jones v. Roanoke City Circuit Court, No. 7:14-cv-00408-MFU-RSB (W.D.Va. Aug. 29, 2014); Jones v. Ronaoke City Sheriff's Office, No. 7:14-cv-00415-MFU-RSB (W.D.Va. Aug. 29, 2014); Jones v. Davis, No. 7:14-cv-00502-MFU-RSB (W.D.Va. Sept. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.